Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 01/20/2021, with respect to the rejection of claims 1, 4-6, 8-14, 16-24 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 8-14, 16-24 has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Group II, as set forth in the Office action mailed on 05/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II is withdrawn.  Claims 13-14 and 16-22, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1, 4-6, 8-14, 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electrochemical system comprising a planar array of interconnected electrochemical cells, wherein each electrochemical cell comprises at least two electrodes, wherein each electrode comprises a charge storing active material comprising a three-dimensional interconnected corrugated carbon-based network (ICCN) comprising a plurality of expanded and interconnected carbon layers and having a plurality of pores; and wherein at least one electrode further comprises pseudocapacitive nanostructures electrodeposited within at least a portion of the plurality of pores; and a current collector coupled to the planar array of interconnected electrochemical cells.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein each electrode comprises a charge storing active material comprising a three-dimensional interconnected corrugated carbon-based network (ICCN) comprising a plurality of expanded and interconnected carbon layers and having a plurality of pores; and wherein at least one electrode further comprises pseudocapacitive nanostructures electrodeposited within at least a portion of the plurality of pores; and a current collector coupled to the planar array of interconnected electrochemical cells” in combination with the other claim limitations. 
Regarding independent claim 13, the prior art fails to teach or suggest, alone or in combination:
A method for fabricating an electrochemical system, comprising: forming a carbonaceous film on a current collector; forming a charge storing active material comprising a three-dimensional interconnected corrugated carbon-based network (ICCN) having a plurality of pores from the carbonaceous film, patterning the three-dimensional interconnected corrugated carbon-based network (ICCN) to form an array of two or more cells, wherein each cell comprises at least two electrodes; and 3Attorney Docket No. 1151-033Application No. 15/466,425 electrodepositing pseudocapacitive nanostructures within at least a portion of the plurality of pores.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “forming a charge storing active material comprising a three-dimensional interconnected corrugated carbon-based network (ICCN) having a plurality of pores from the carbonaceous film, patterning the three-dimensional interconnected corrugated carbon-based network (ICCN) to form an array of two or more cells, wherein each cell comprises at least two electrodes; and 3Attorney Docket No. 1151-033Application No. 15/466,425 electrodepositing pseudocapacitive nanostructures within at least a portion of the plurality of pores” in combination with the other claim limitations. 
Cited Prior Art
Hsieh (US 2016/0133396) teaches relevant art in Fig. 1A-1B.
Yang (US 2016/0099116) teaches relevant art in [0009-0010].
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848